Citation Nr: 0002603	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  98-07 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, including post-traumatic stress 
disorder.

2.  Entitlement to service connection for a chancroid with 
lymphadenitis.  

3.  Entitlement to service connection for a disability 
manifested by occult blood/red blood cells in the urine or 
dysuria, including a kidney disorder.  

4.  Entitlement to service connection for a disability 
manifested by abdominal pain/vomiting, including dysentery 
and cholera.  

5.  Entitlement to service connection for a disability 
manifested by jaundice, including hepatitis and cirrhosis of 
the liver.

6.  Entitlement to service connection for defective hearing.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for a disability 
manifested by dizziness or fatigue.

9.  Entitlement to service connection for a dental 
disability.

10.  Whether appellant has filed a timely Substantive Appeal 
with respect to a June 6, 1979 rating decision (which denied 
service connection for a right knee disability, left ear 
otitis media, Gilbert's syndrome/disease with 
hyperbilirubinemia, residuals of fractures of the right 2nd, 
3rd, and 4th toes, and tuberculosis) and an October 23, 1979 
rating decision (which denied service connection for 
Gilbert's syndrome/disease with hyperbilirubinemia and 
tuberculosis).

11.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
liver disorder, classified as Gilbert's syndrome/disease with 
hyperbilirubinemia.

12.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tuberculosis.

13.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
ear otitis media.

14.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability.


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel




INTRODUCTION

Appellant had active service from June 1974 to June 1977.  He 
reportedly was on inactive Army Reserve status for a period 
after service.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Jackson, Mississippi, Regional Office (RO), which denied 
service connection for an acquired psychiatric disability 
(including post-traumatic stress disorder), a chancroid with 
lymphadenitis, a disability manifested by dysuria, a kidney 
disorder, dysentery, cholera, a disability manifested by 
jaundice, hepatitis, defective hearing, and a dental 
disability; denied the issue of whether appellant has filed a 
timely Substantive Appeal with respect to a June 6, 1979 
rating decision (which denied service connection for a right 
knee disability, left ear otitis media, Gilbert's 
syndrome/disease with hyperbilirubinemia, residuals of 
fractures of the right 2nd, 3rd, and 4th toes, and 
tuberculosis) and an October 23, 1979 rating decision (which 
denied service connection for Gilbert's syndrome/disease with 
hyperbilirubinemia and tuberculosis); and denied the issues 
of whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for a 
liver disorder (classified as Gilbert's syndrome/disease with 
hyperbilirubinemia), tuberculosis, and left ear otitis media.  

Appellant subsequently appealed a January 1999 rating 
decision which denied service connection for cirrhosis of the 
liver, hypertension, a disability manifested by dizziness, a 
disability manifested by fatigue, a disability manifested by 
abdominal pain/vomiting, and a disability manifested by 
occult blood/red blood cells in the urine; and denied the 
issue of whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for a 
right knee disability.

Although in certain written documents, appellant requested 
that a Board hearing be held, he subsequently submitted a 
September 1999 written statement wherein he expressly 
withdrew his hearing request.  Thus, the matter has been 
referred to the Board for review of the evidence of record.

Accordingly, the Board construes the issues on appeal as 
those delineated on the title page of this decision and will 
render a decision herein on said issues.  To the extent the 
appellant may desire consideration of additional issues, he 
should raise them with specificity at the RO.  The issues 
listed above are the only ones developed for appellate 
consideration at this time.


FINDINGS OF FACT

1.  It has not been shown, by competent evidence, that 
appellant has an acquired psychiatric disability, including 
post-traumatic stress disorder, a chancroid with 
lymphadenitis, a disability manifested by occult blood/red 
blood cells in the urine or dysuria, including a kidney 
disorder, a disability manifested by abdominal pain/vomiting, 
including dysentery and cholera, a disability manifested by 
jaundice, including hepatitis and cirrhosis of the liver, 
defective hearing, hypertension, or a disability manifested 
by dizziness or fatigue related to service or any in-service 
occurrence or event.  

2.  The appellant does not have a service-connected 
compensable dental condition.  He did not apply for treatment 
for a noncompensable dental condition in a timely manner 
after separation from service.  He does not have any dental 
condition due to a combat wound or other in-service dental 
trauma.  He was not a prisoner-of-war.  He does not have a 
dental condition aggravating a service-connected disability.  
A total disability compensation rating is not in effect.  He 
is not participating in a VA rehabilitation program.  He does 
not have a dental condition clinically determined to be 
complicating a medical condition currently under treatment.  
Outpatient emergency dental care has not been initiated.

3.  By a June 6, 1979 rating decision, the RO denied service 
connection for a right knee disability, left ear otitis 
media, Gilbert's syndrome/disease with hyperbilirubinemia, 
residuals of fractures of the right 2nd, 3rd, and 4th toes, and 
tuberculosis.  Later that month, appellant was sent written 
notice of that adverse rating decision with his procedural 
and appellate rights.  In a July 31, 1979 letter to the RO, 
appellant referred to said claims as having been denied 
service connection; asserted that tuberculosis and a liver 
condition should be service-connected; and stated that his 
claim should be re-evaluated.  However, he did not file a 
timely Notice of Disagreement in writing with the June 1979 
rating decision in question.  

4.  By an October 23, 1979 rating decision, the RO referred 
to appellant's July 31, 1979 "reopened claim" for service 
connection for a liver condition and tuberculosis; and 
confirmed its denial of service connection for a liver 
condition/hyperbilirubinemia and tuberculosis.  Appellant was 
sent written notice of that adverse rating decision the 
following month.  

5.  In a written statement dated and received in July 1980, 
appellant filed a timely Notice of Disagreement as to the 
October 23, 1979 rating decision's denial of his reopened 
claim for service connection for a liver condition.  However, 
although later that month, the RO issued appellant a 
Statement of the Case that addressed the issues of service 
connection for liver and lung conditions and, in an 
accompanying notice of his appellate rights with respect to 
filing a substantive appeal, informed him that he should 
specifically identify the issues being appealed and respond 
within 60 days to perfect an appeal, a timely Substantive 
Appeal was not received by the RO.  

6.  The evidentiary record does not contain a document that 
may be construed as a timely Substantive Appeal with regard 
to said service connection issues denied by said June 6, 1979 
and October 23, 1979 rating decisions.

7.  Additional evidence submitted subsequent to said 
unappealed June 6, 1979 and October 23, 1979 rating 
decisions, insofar as they denied service connection for a 
right knee disability, left ear otitis media, Gilbert's 
syndrome/disease with hyperbilirubinemia, and tuberculosis, 
when viewed in the context of all the evidence, does not bear 
directly and substantially upon the specific matter under 
consideration and is not so significant that it must be 
considered in order to fairly decide the merits of the 
claims.


CONCLUSIONS OF LAW

1.  Appellant has not submitted evidence of well-grounded 
claims for entitlement to service connection for an acquired 
psychiatric disability, including post-traumatic stress 
disorder; a chancroid with lymphadenitis; a disability 
manifested by occult blood/red blood cells in the urine or 
dysuria, including a kidney disorder; a disability manifested 
by abdominal pain/vomiting, including dysentery and cholera; 
a disability manifested by jaundice, including hepatitis and 
cirrhosis of the liver; defective hearing; hypertension; or a 
disability manifested by dizziness or fatigue.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  

2.  The claim for service connection for a dental disability 
lacks legal merit or entitlement under the law.  38 U.S.C.A. 
§ 1712 (West 1991); 38 C.F.R. §§ 3.381, 4.149, 17.161-17.165 
(1999); Sabonis v. Brown, 6 Vet. App. 426 (1994).  

3.  A timely Substantive Appeal was not filed with respect to 
a June 6, 1979 rating decision (which denied service 
connection for a right knee disability, left ear otitis 
media, Gilbert's syndrome/disease with hyperbilirubinemia, 
residuals of fractures of the right 2nd, 3rd, and 4th toes, and 
tuberculosis) and an October 23, 1979 rating decision (which 
denied service connection for Gilbert's syndrome/disease with 
hyperbilirubinemia and tuberculosis).  38 U.S.C.A. §§ 7105 
(West 1991); 38 C.F.R. §§ 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302(a),(b) (1999).

4.  Evidence received subsequent to the final June 6, 1979 
and October 23, 1979 rating decisions, to the extent they 
denied service connection for a right knee disability, left 
ear otitis media, Gilbert's syndrome/disease with 
hyperbilirubinemia, and tuberculosis, is not new and 
material, and the claims are not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.302(a) (1999); Manio v. Derwinski, 1 Vet. App. 140 (1991); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for an Acquired 
Psychiatric Disability, Including Post-traumatic Stress 
Disorder; a Chancroid with Lymphadenitis; a Disability 
Manifested by Occult Blood/Red Blood Cells in the Urine or 
Dysuria, Including a Kidney Disorder; a Disability Manifested 
by Abdominal Pain/Vomiting, Including Dysentery and Cholera; 
a Disability Manifested by Jaundice, Including Hepatitis and 
Cirrhosis of the Liver; Defective Hearing; Hypertension; and 
a Disability Manifested by Dizziness or Fatigue

A threshold question to be answered is whether appellant has 
presented evidence of well-grounded claims with respect to 
the issues of service connection for an acquired psychiatric 
disability, including post-traumatic stress disorder; a 
chancroid with lymphadenitis; a disability manifested by 
occult blood/red blood cells in the urine or dysuria, 
including a kidney disorder; a disability manifested by 
abdominal pain/vomiting, including dysentery and cholera; a 
disability manifested by jaundice, including hepatitis and 
cirrhosis of the liver; defective hearing; hypertension; and 
a disability manifested by dizziness or fatigue.  A well-
grounded claim is one which is plausible, meritorious on its 
own, or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

In Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (Court) held that 
the appellant in that case had not presented a well-grounded 
claim as a matter of law.  The Court pointed out that 
"unlike civil actions, the Department of Veterans Affairs 
(previously the Veterans Administration) (VA) benefits system 
requires more than an allegation; the claimant must submit 
supporting evidence."  Id., at 611.  If a well-grounded 
claim has not been presented, the appeal with respect to that 
issue must fail.  King v. Brown, 5 Vet. App. 19, 21 (1993) 
held that "evidentiary assertions [by the veteran] must also 
be accepted as true for the purpose of determining whether 
the claim is well grounded.  Exceptions to this rule occur 
when the evidentiary assertion is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion." 

It should be added that with respect to these not well-
grounded service connection claims, appellant and his then 
representative have been informed by the RO of the specific 
reasons that the claims were denied.  See, in particular, a 
May 1998 Statement of the Case; and January and April 1999 
Supplemental Statements of the Case.  Additionally, those 
Statements included provisions of law with respect to 
veterans' responsibility for filing a well-grounded claim and 
service connection principles.  It is therefore apparent that 
they were knowledgeable regarding the necessity of competent 
evidence to support these service connection claims.  Thus, 
it is concluded that appellant and his then representative 
had notice of the type of information needed to support these 
claims and complete the application.  See Robinette v. Brown, 
8 Vet. App. 69, 77 (1995).  See also Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), wherein the Court explained that 
"[t]he Robinette opinion held that 38 U.S.C. § 5103(a) 
imposes an obligation upon the Secretary to notify an 
individual of what is necessary to complete the application 
in the limited circumstances where there is an incomplete 
application which references other known and existing 
evidence."  It does not appear that appellant or his 
representative has informed the VA of the existence of any 
specific competent evidence that would, if obtained, render 
these service connection claims well grounded.  

It should be added that the RO has sought and obtained 
appellant's available service medical records and has 
attempted to obtain any other pertinent military records.  
Additionally, in December 1998, the RO scheduled appellant 
for a number of VA examinations with respect to the claimed 
service connection conditions.  However, in written 
statements dated later that month, appellant alleged certain 
misconduct by the VA; referred to the scheduled VA 
examinations; and advised the RO that he would not attend any 
VA examinations.  After receiving these December 1998 written 
statements from appellant, the VA examinations scheduled for 
January 1999 were canceled.  Although it is conceivable that 
if appellant had cooperated and attended said VA 
examinations, additional medical information may have been 
obtained to support his service connection claims, in any 
event such examinations were not legally necessary because 
said service connection claims are not well grounded.  
Recently, the Court issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  It should be 
added that, in a February 1999 written statement, appellant 
stated that he did not have any additional evidence to 
submit.  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
stated, in pertinent part, that "in order for a claim to be 
well grounded, there must be competent evidence of current 
disability (a medical diagnosis)...; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence)...; and of a nexus between the in-service injury or 
disease and the current disability (medical evidence)...."  
See also Wade v. West, 11 Vet. App. 302, 306 (1998), wherein 
the Court held that the claims in that case were not well 
grounded, since although service medical records were missing 
and there was evidence of present disability, the record did 
not contain medical evidence of a causal relationship between 
the current disability and service.  

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  


A.  Service Connection for an Acquired Psychiatric 
Disability, Including Post-traumatic Stress Disorder

Appellant alleges having had certain difficulties during 
basic training.  Additionally, he contends that during 
service, he did not adjust well to being assigned to Korea 
and that his nervous disorder was initially manifested 
therein.  It is also asserted that he has a post-traumatic 
stress disorder.  However, appellant is not competent to 
offer medical opinion or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1991).  

Appellant's service medical records reveal that in December 
1975, after being assigned to Korea for 13 days, a 
psychiatric consultation was requested after he attempted to 
shoot two Korean soldiers (one of whom was on guard duty with 
appellant) on November 30th of that year.  He appeared 
incoherent and under the influence of drugs and, while 
enroute to a hospital, twice jumped out of a jeep.  The next 
day, he stated that he could not remember anything that had 
occurred the previous day; and he requested a service 
discharge.  He appeared confused and indifferent to authority 
and complained of wanting to be discharged from service.  He 
was hospitalized for two days in early December 1975 for 
diagnosed acute, transient situational disturbance, 
manifested by an inability to cope with assignment as a newly 
arrived guard in Korea; and he was placed on a temporary 
physical profile, restricting his access to weapons for 60 
days with the recommendation for a transfer to another unit.  
Significantly, the remainder of his service medical records, 
including a March 1977 service separation examination, did 
not reveal any complaints, findings, or diagnoses pertaining 
to a chronic acquired psychiatric disability.  An initial 
application for VA disability benefits dated in April 1978, 
VA clinical records dated in 1978, and a May 1979 VA 
examination report did not include any reference to a chronic 
acquired psychiatric disability.  

On December 1997 VA psychiatric examination, more than two 
decades after service, appellant reported that during 
service, he had "flipped out" and shot at two Korean 
soldiers and was treated a few days on a psychiatric ward; 
that in 1996, he was involved in two accidents and felt that 
someone was trying to kill him because the two accidents had 
happened close together; and that he had left a job in 1977 
after sustaining an injury.  On mental status evaluation, he 
appeared anxious.  Anxiety disorder was diagnosed.  However, 
the examiner did not relate the anxiety disorder to service.  
Furthermore, the examiner specifically opined that the 
appellant's symptomatology did not satisfy the criteria for a 
diagnosis of a post-traumatic stress disorder.  Appellant has 
not submitted any medical evidence that indicates he has a 
chronic acquired psychiatric disability related to service or 
that a post-traumatic stress disorder has even been 
diagnosed.  A grant of service connection for post-traumatic 
stress disorder requires, in part, a diagnosis of a post-
traumatic stress disorder.  See 38 C.F.R. § 3.304(f) (1999); 
and Cohen v. Brown, 10 Vet. App. 128 (1997).  

Thus, given the lack of competent clinical evidence showing 
that appellant has a post-traumatic stress disorder or any 
other chronic acquired psychiatric disability related to 
service, the claim for service connection for an acquired 
psychiatric disability, including post-traumatic stress 
disorder, is not well grounded.  The claim is therefore 
denied.  38 U.S.C.A. § 5107(a).  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); Grivois v. Brown, 6 Vet. App. 136 (1994).  
See also, Edenfield v. Brown, 8 Vet. App. 384, 390 (1995).


B.  Service Connection for a Chancroid with Lymphadenitis

Appellant alleges that he incurred a chancroid with 
lymphadenitis during service.  While the Board has considered 
his statements, they do not constitute competent evidence 
with respect to medical causation, diagnosis and treatment.  
Espiritu.

Appellant's service medical records reveal that in February 
1976, a rash on the penile glans was reported after sexual 
contact.  He complained of a "burning" sensation on 
urination.  The assessment was rule out gonorrhea; and 
penicillin was prescribed.  In April 1976, he complained of 
dysuria with penile lesion.  Clinically, a small laceration 
of the penile foreskin with lymphadenopathy was noted.  
Laboratory studies confirmed gonorrhea; and gonorrhea was 
assessed.  In June 1976, a penile knot was reported.  On 
August 18th of that year, he complained of soreness in the 
groins for two days.  Clinically, there were small, mildly 
tender lymph nodes and a small lesion on the penile head.  
The assessment was small ulcer/questionable chancroid.  On 
August 23rd of that year, he was seen in an emergency room 
for groin swelling and was admitted to a hospital for a few 
days due to chancroid.  The final diagnosis was 
lymphadenitis.  Later that month, he was placed on a 
temporary physical profile for inflamed lymph nodes in the 
groin.  Significantly, however, the remainder of appellant's 
service medical records, including a March 1977 service 
separation examination, did not reveal any complaints, 
findings, or diagnoses pertaining to a chancroid with 
lymphadenitis.  An initial application for VA disability 
benefits dated in April 1978, VA clinical records dated in 
1978, and a May 1979 VA examination report did not include 
any reference to a chancroid with lymphadenitis.  In fact, on 
that May 1979 VA examination, no lymphadenopathy was 
clinically noted and the genitourinary system was described 
as unremarkable.  

On December 1997 VA general medical examination, more than 
two decades after service, appellant reported that he had a 
left inguinal area knot ever since service in 1976; and that 
an in-service knot on the right side had resolved.  
Clinically, there was a soft tissue mass noted as apparently 
a lipoma; and a probable left inguinal area lipoma was 
diagnosed.  On December 1997 VA dermatologic examination, he 
alleged having had a left inguinal area knot and right 
scrotal cyst since service.  Color photographs revealed a 
left groin mass and a scrotal lesion (apparently on the 
right).  Parenthetically, in Anglin v. West, 11 Vet. 
App. 361, 365 (1998), a lipoma was defined as a benign tumor 
composed of fatty tissue.  According to Dorland's Illustrated 
Medical Dictionary, 286 (24th ed. 1965), a chancroid is 
defined as "[a]n infection caused by Hemophilus ducreyi.  It 
begins as a pustule on the genitals, forming soon after 
inoculation; it grows rapidly, and finally breaks down into a 
virulent ulcer, discharging pus."  However, a chancroid or 
lymphadenitis has not been clinically reported or diagnosed 
post service.  Appellant has not submitted any competent 
evidence indicating that the lipoma or scrotal lesion shown 
on December 1997 VA examination more than two decades after 
service is a manifestation or residual of the in-service 
chancroid/lymphadenitis.  

Thus, given the lack of competent clinical evidence showing 
that appellant has a chancroid with lymphadenitis related to 
service, the claim for service connection for a chancroid 
with lymphadenitis is not well grounded.  The claim is 
therefore denied.  38 U.S.C.A. § 5107(a); Caluza; Grottveit; 
Grivois; and Edenfield.


C.  Service Connection for a Disability Manifested by Occult 
Blood/Red Blood Cells in the Urine or Dysuria, Including a 
Kidney Disorder

Appellant alleges that he incurred a disability manifested by 
occult blood/red blood cells in the urine or dysuria, 
including a kidney disorder, during service.  
Parenthetically, according to Dorland's, supra, at p. 460, 
dysuria is defined as "[p]ainful or difficult urination."  
While the Board has considered appellant's statements, they 
do not constitute competent evidence with respect to medical 
causation, diagnosis and treatment.  Espiritu.

Appellant's service medical records reveal that in February 
1976, a rash on the penile glans was reported after sexual 
contact.  He complained of a "burning" sensation on 
urination.  The assessment was rule out gonorrhea; and 
penicillin was prescribed.  In April 1976, he complained of 
dysuria with penile lesion.  Clinically, there was a 
yellowish, thick urinary discharge.  Gonorrhea was assessed.  
In May 1976, a urinalysis revealed some white and red blood 
cells.  The impression was questionable hemorrhagic cystitis.  
An antibiotic was prescribed.  In July and August 1976, he 
complained of dysuria and urinalyses revealed some white and 
red blood cells.  An August 1976 urinalysis revealed "1+" 
occult blood and some white and red blood cells.  An October 
1976 urinalysis revealed some white blood cells but no occult 
blood.  Significantly, however, the remainder of appellant's 
service medical records, including a March 1977 service 
separation examination, did not reveal any complaints, 
findings, or diagnoses pertaining to a disability manifested 
by dysuria, including a kidney disorder.  In fact, a 
urinalysis was unremarkable.  

On February 1978 VA hospitalization, several months after 
service, a urinalysis revealed some red blood cells, but said 
finding was not confirmed on repeat urinalyses, which showed 
some white blood cells but no occult blood or red blood 
cells.  At hospital discharge, a urinalysis revealed some red 
blood cells.  Probable Gilbert's disease was diagnosed.  
Parenthetically, according to Dorland's, supra, at p. 460, 
Gilbert's disease [syndrome] is defined as "the congenital 
forms of hemolytic jaundice."  However, a VA medical record 
dated in March 1978 assessed resolving hepatitis B and noted 
that he did not have Gilbert's syndrome.  

On May 1979 VA examination, appellant's genitourinary system 
was clinically unremarkable.  A urinalysis revealed some red 
blood cells, but no occult blood.  A disability manifested by 
occult blood/red blood cells in the urine or dysuria, 
including a kidney disorder, was not diagnosed.  A December 
1997 VA examination report did not contain any complaints, 
findings, or diagnoses pertaining to a disability manifested 
by occult blood/red blood cells in the urine or dysuria, 
including a kidney disorder.  

A February 1998 private renal ultrasound study was conducted 
because of hematuria.  The kidneys were normal, except for a 
1.2 cm, right upper pole cyst that was incidentally noted.  
However, there is no competent evidence of record indicating 
that the renal cyst, initially shown more than two decades 
after service, is related to service or the in-service 
dysuria/occult blood/red blood cells in the urine. 

In August 1998, appellant submitted a medical publication 
article pertaining to urinalyses.  In part, the article 
stated that "[m]icroscopic examination may reveal the 
presence of red blood cells in the urine, indicating damage 
to the glomeruli (filtering units) of the kidneys or a 
disorder of the remaining kidney and upper and lower urinary 
tract."  In Sacks v. West, 11 Vet. App. 314 (1998), the 
Court held that a medical article that included a generic 
statement to the effect that a disease usually presents with 
certain symptoms and that a certain symptom often is the 
first symptom of the condition was too general to satisfy the 
nexus element of a well-grounded service connection claim.  

In Sacks, at 11 Vet. App. 314, 316, the Court cited to 
Libertine v. Brown, 9 Vet. App. 521 (1996), which held that, 
for purposes of determining whether a claim is well grounded, 
medical treatise evidence proffered by an appellant in 
connection with his lay testimony was insufficient to satisfy 
the requirement of medical evidence of nexus because "'none 
of [the treatise evidence] provides medical evidence 
demonstrating a causal relationship between this appellant's 
service-connected [post-traumatic stress disorder] and his 
alcohol and drug abuse.'"  An exception would be "where 
medical article or treatise evidence, standing alone, 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion.  However, 
that is not the case here.  The statement that pemphigus 
vulgaris 'usually presents...with erosion of mucous 
membranes...,' cannot be used by a lay person to evaluate 
meaningfully the facts of a specific case because it in no 
way addresses - let alone, eliminates -  the possibility of 
the existence of other conditions that also often present 
with the same symptomatology."  Sacks, at 317.  

The critical point is that there is no competent evidence 
indicating that appellant currently has a disability 
manifested by occult blood/red blood cells in the urine or 
dysuria, including a kidney disorder, related to service.  
Nor is there any competent evidence of record indicating with 
a degree of certainty that there is any nexus between the in-
service occult blood/red blood cells in the urine or dysuria 
and the post-service renal cyst, such as evidence that 
addresses or eliminates the existence of other potential 
causes of occult blood/red blood cells in the urine or 
dysuria.  Thus, given the lack of competent clinical evidence 
showing that appellant has a disability manifested by occult 
blood/red blood cells in the urine or dysuria, including a 
kidney disorder, related to service, the claim for service 
connection for a disability manifested by occult blood/red 
blood cells in the urine or dysuria, including a kidney 
disorder, is not well grounded.  The claim is therefore 
denied.  38 U.S.C.A. § 5107(a); Caluza; Grottveit; Grivois; 
and Edenfield.


D.  Service Connection for a Disability Manifested by 
Abdominal Pain/Vomiting, Including Dysentery and Cholera

Appellant alleges that he incurred a disability manifested by 
abdominal pain/vomiting, including dysentery and cholera, 
during service.  Parenthetically, according to Dorland's, 
supra, at p. 455, dysentery is defined, in pertinent part, as 
"[a] term given to a number of disorders marked by 
inflammation of the intestines, especially of the colon, and 
attended by pain in the abdomen...."  Additionally, in 
Dorland's, supra, at p. 297, cholera is defined, in pertinent 
part, as "[a] name applied to a condition marked by diarrhea 
and vomiting...."  While the Board has considered appellant's 
statements, they do not constitute competent evidence with 
respect to medical causation, diagnosis and treatment.  
Espiritu.

Appellant's service medical records reveal that in June 1976, 
he complained of diarrhea.  Kaopectate was prescribed.  
Significantly, however, the remainder of appellant's service 
medical records, including a March 1977 service separation 
examination, did not reveal any complaints, findings, or 
diagnoses pertaining to a chronic disability manifested by 
abdominal pain/vomiting, including dysentery and cholera.  

An initial application for VA disability benefits dated in 
April 1978 and the post-service clinical evidence of record 
makes no reference to a chronic disability manifested by 
abdominal pain/vomiting, including dysentery and cholera.  
Appellant has not presented any competent evidence that 
indicates that a chronic disability manifested by abdominal 
pain/vomiting, including dysentery and cholera, is presently 
manifested and related to service.  The Court, in Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992), held that, referring 
to the veteran in that case:

He apparently is of the belief that he is 
entitled to some sort of benefit simply 
because he had a disease or injury while 
on active service.  That, of course, is 
mistaken.  Congress specifically limits 
entitlement for service-connected disease 
or injury to cases where such incidents 
have resulted in a disability.  See 38 
U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of a present disability 
there can be no valid claim.  Our perusal 
of the record in this case shows no claim 
of or proof of present disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).

Thus, given the lack of clinical evidence showing that a 
chronic disability manifested by abdominal pain/vomiting, 
including dysentery and cholera, is presently manifested and 
related to appellant's service, the claim for service 
connection for a chronic disability manifested by abdominal 
pain/vomiting, including dysentery and cholera, is not well 
grounded.  The claim is therefore denied.  38 U.S.C.A. 
§ 5107(a).  Caluza; Grottveit; Grivois; and Edenfield.


E.  Service Connection for a Disability Manifested by 
Jaundice, Including Hepatitis and Cirrhosis of the Liver

Appellant alleges that he incurred a disability manifested by 
jaundice, including hepatitis and cirrhosis of the liver, 
during service.  Parenthetically, according to Dorland's, 
supra, at p. 767, jaundice is defined, in pertinent part, as 
"[a] syndrome characterized by hyperbilirubinemia and 
deposition of bile pigment in the skin and mucous membranes 
with resulting yellow appearance of the patient."  While the 
Board has considered appellant's statements, they do not 
constitute competent evidence with respect to medical 
causation, diagnosis and treatment.  Espiritu.

The service medical records, including a March 1977 service 
separation examination, did not reveal any complaints, 
findings, or diagnoses pertaining to a disability manifested 
by jaundice, including hepatitis and cirrhosis of the liver.  

It is of substantial import that the earliest post-service 
clinical evidence indicative of a disability manifested by 
jaundice, including hepatitis, was not until early 1978, 
several months after service.  It should be pointed out that 
under 38 C.F.R. §§ 3.307 and 3.309, cirrhosis of the liver, 
but not hepatitis, is a disease for which service connection 
may be presumed to have been incurred or aggravated by 
service, if manifested to a compensable degree within a one-
year post-service period, subject to certain rebuttable 
presumption provisions.  During February 1978 VA 
hospitalization, serum blood studies revealed elevated 
indirect bilirubin; and the diagnoses included probable 
Gilbert's syndrome, rule out other causes of indirect 
hyperbilirubinemia.  A liver/spleen nuclear isotope scan 
revealed mild hepatomegaly with some irregularity in the 
inferior border.  It was noted that the irregularity in the 
inferior border might represent accentuation of the gall 
bladder fossa, although localized liver pathology could not 
be excluded.  VA clinical records dated in March 1978 reflect 
that a liver biopsy was performed due to a preoperative 
diagnosis of indirect hyperbilirubinemia; and the liver 
biopsy pathologic diagnosis was chronic, nonspecific 
hepatitis, etiology undetermined.  No hepatic cell necrosis 
was present; and there was no mention of any cirrhosis of the 
liver.  

A March 31, 1978 VA outpatient treatment report indicated 
that a liver biopsy had revealed nonspecific hepatitis with 
positive hepatitis B antibody but negative hepatitis B 
surface antigen; that appellant had a probable subclinical 
case of hepatitis B "at least 6 months ago"; and that his 
physician wanted to test liver enzymes at monthly intervals 
for "ongoing liver disease."  The pertinent impressions 
were resolving hepatitis B; and that he did not have 
Gilbert's syndrome.  An April 1978 VA outpatient treatment 
report noted that appellant complained of left upper quadrant 
tenderness.  It was noted that appellant had previously been 
a VA employee and that jaundice and hepatitis had antedated 
VA employment.  

VA outpatient treatment reports reflect that in May 1978, 
liver enzymes were reported as "OK."  In March 1979, the 
impression was status post hepatitis with slightly elevated 
indirect bilirubin.  On May 1979 VA examination, nearly two 
years after service, the examiner noted that apparently 
appellant had had hepatitis that led to cirrhosis which 
caused hyperbilirubinemia; that currently, he had minimal 
jaundice of the sclerae with some liver enlargement; and that 
appellant felt that he had incurred it in Korea from food.  
The examiner remarked that the claims folder had not been 
made available to him.  Clinically, the liver was slightly 
tender but without organomegaly.  The examiner noted that 
although appellant felt his sclerae were yellowish in color, 
it was extremely mild, if in fact present.  Laboratory 
studies revealed that total bilirubin was 1.2 (with normal 
values listed as .2 to 1.2).  The diagnoses included 
"[l]iver condition, history primarily of cirrhosis with 
hepatomegaly associated with a hyperbilirubinemia."  
However, that diagnosis was crossed out and replaced by 
"[l]iver condition, Gilbert's syndrome w[ith] 
hyperbilirubinemia."  

A July 1985 VA outpatient treatment report indicates 
appellant complained of "chronic hepatitis."  The 
assessment was rule out hepatitis.  Clinically, there were no 
pertinent findings.  The diagnoses included 
hyperbilirubinemia by history.

It is significant that on December 1997 VA examination, there 
were no complaints, findings, or diagnoses pertaining to a 
disability manifested by jaundice, including hepatitis and 
cirrhosis of the liver.  In fact, laboratory studies revealed 
that liver enzymes were within normal limits, including a 
total bilirubin value of .9.  

In August 1998, appellant submitted a medical publication 
article pertaining to hyperbilirubinemia, hepatitis, 
hepatomegaly, liver, cirrhosis, and jaundice.  However, this 
medical publication article is too general to satisfy the 
nexus element of a well-grounded service connection claim 
with respect to this claim on appeal, since it does not 
provide information linking appellant's claimed jaundice, 
hepatitis, or cirrhosis to service or indicates that he 
currently has a disability manifested by jaundice, including 
hepatitis and cirrhosis of the liver.  See Sacks.  

The critical point is that there is no competent evidence 
indicating that appellant currently has a disability 
manifested by jaundice, including hepatitis and cirrhosis of 
the liver related to service.  It has not been shown from the 
record that he has disability due to hepatitis or cirrhosis 
or that he has active hepatitis/cirrhosis.  As such, there is 
no entity to service connect.  Thus, given the lack of 
competent clinical evidence showing that appellant has a 
disability manifested by jaundice, including hepatitis and 
cirrhosis of the liver, related to service, the claim for 
service connection for a disability manifested by jaundice, 
including hepatitis and cirrhosis of the liver, is not well 
grounded.  The claim is therefore denied.  38 U.S.C.A. 
§ 5107(a); Caluza; Grottveit; Grivois; and Edenfield.


F.  Service Connection for Defective Hearing

It should be pointed out that under 38 C.F.R. §§ 3.307 and 
3.309, sensorineural hearing loss (an organic disease of the 
nervous system) is a disease for which service connection may 
be presumed to have been incurred or aggravated by service, 
if manifested to a compensable degree within a one-year post-
service period, subject to certain rebuttable presumption 
provisions.  

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

Appellant contends that he has a defective hearing disability 
which is related to service.  While the Board has considered 
his statements, they do not constitute competent evidence 
with respect to medical causation, diagnosis and treatment.  
Espiritu.

Audiometric test scores for the appellant's ears, contained 
in the service entrance examination and a March 1977 service 
separation examination, were 25 decibels or less, except for 
a single 30 in the left ear on service enlistment 
examination.  Although on clinical evaluation in November 
1976, appellant's complaints included intermittent tinnitus 
of the left ear for 11 months and possible left ear 
sensorineural hearing loss was reported, later that month, 
clinical findings, including an audiogram, were unremarkable.  

The March 1977 service separation examination report is 
highly probative, since it recorded appellant's auditory 
acuity status at service separation.  Although this is not 
determinative, since service connection for defective hearing 
may be awarded without in-service audiometric test scores 
meeting the § 3.385 threshold criteria, none of the post-
service clinical evidence of record indicates that appellant 
has a defective hearing disability.  

In August 1998, appellant submitted a medical publication 
article pertaining to deafness.  However, this medical 
publication article is too general to satisfy the nexus 
element of a well-grounded service connection claim with 
respect to this claim on appeal, since it does not provide 
information linking appellant's claimed defective hearing 
disability to service or indicates that he currently has a 
defective hearing disability.  See Sacks.  

Appellant has not submitted any credible evidence to indicate 
that he has currently has a defective hearing disability.  As 
such, there is no defective hearing disability to service 
connect.  Thus, given the lack of competent clinical evidence 
showing that appellant has a defective hearing disability, 
the claim for service connection for a defective hearing 
disability is not well grounded.  The claim is therefore 
denied.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.385; Caluza; 
Grottveit; Grivois; and Edenfield.


G.  Service Connection for Hypertension

It should be pointed out that under 38 C.F.R. §§ 3.307 and 
3.309, hypertension is a disease for which service connection 
may be presumed to have been incurred or aggravated by 
service, if manifested to a compensable degree within a one-
year post-service period, subject to certain rebuttable 
presumption provisions.  
Appellant alleges that he has hypertension related to 
service.  While the Board has considered his statements, they 
do not constitute competent evidence with respect to medical 
causation, diagnosis and treatment.  Espiritu.

The service medical records, including a March 1977 service 
separation examination, do not reveal any complaints, 
findings, or diagnoses pertaining to hypertension.  
Furthermore, none of the post-service clinical evidence of 
record proximate to service indicates that appellant has 
hypertension.  In fact, on May 1979 VA examination, blood 
pressure readings were 110/70 and 120/70 and the 
cardiovascular system was clinically described as normal.  
The earliest post-service clinical evidence of elevated blood 
pressure readings was not until February 1994, when private 
medical records recorded 144/98 and 140/80.  Hypertension was 
not clinically diagnosed.  In any event, even assuming 
appellant currently has hypertension, there is no competent 
evidence indicating that hypertension is related to service.  
Thus, given the lack of competent clinical evidence showing 
that appellant has hypertension related to service, the claim 
for service connection for hypertension is not well grounded.  
The claim is therefore denied.  38 U.S.C.A. § 5107(a); 
Caluza; Grottveit; Grivois; and Edenfield.




H.  Service Connection for a Disability Manifested by 
Dizziness or Fatigue

Appellant contends that he has a disability manifested by 
dizziness or fatigue related to service.  While the Board has 
considered his statements, they do not constitute competent 
evidence with respect to medical causation, diagnosis and 
treatment.  Espiritu.

The service medical records, including a March 1977 service 
separation examination, do not reveal any complaints, 
findings, or diagnoses pertaining to a disability manifested 
by dizziness or fatigue.  Furthermore, none of the post-
service clinical evidence of record indicates that appellant 
has a disability manifested by dizziness or fatigue.  
Although on May 1979 VA examination, he complained that on a 
"real hot day", he would feel "run down", that he had 
fatigability, and that he had had jaundice "at one time", 
there were no clinical findings or diagnoses pertaining to a 
chronic disability specifically manifested by dizziness or 
fatigue.  

In August 1998, appellant submitted a medical publication 
article pertaining to associated topics, such as tiredness, 
including as a symptom of hepatitis.  However, this medical 
publication article is too general to satisfy the nexus 
element of a well-grounded service connection claim with 
respect to this claim on appeal, since it does not provide 
information linking appellant's claimed disability manifested 
by dizziness or fatigue to service or indicates that he 
currently has a disability manifested by dizziness or 
fatigue.  See Sacks.  Thus, given the lack of competent 
clinical evidence showing that appellant has a disability 
manifested by dizziness or fatigue related to service, the 
claim for service connection for a disability manifested by 
dizziness or fatigue is not well grounded.  The claim is 
therefore denied.  38 U.S.C.A. § 5107(a); Caluza; Grottveit; 
Grivois; and Edenfield.




II.  Service Connection for a Dental Disability

With respect to the issue of entitlement to service 
connection for a dental disability, in addition to general 
service connection principles, specific regulatory provisions 
limit service connection for certain dental conditions.  See 
e.g., 38 C.F.R. § 3.381.  Under 38 C.F.R. § 4.149, effective 
January 18, 1994, treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, periodontal 
disease (pyorrhea), and Vincent's stomatitis are not 
disabling conditions, and may be considered service-connected 
solely for the purpose of determining entitlement to dental 
examinations or outpatient dental treatment under the 
provisions of § 17.160 or § 17.161 of this chapter.  Section 
4.149, effective January 18, 1994, applies in the instant 
case, since appellant's initial claim for service connection 
for a dental disability was filed in 1997.  This section is 
moved to 38 C.F.R. § 3.381 in 1999.  There was no legal 
change in pertinent part.

With respect to entitlement to service connection for the 
purpose of VA dental outpatient treatment, the applicable 
provisions of 38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161 
state, in pertinent part:

Outpatient dental treatment may be 
authorized by the Chief, Dental Service, 
for beneficiaries defined in 38 U.S.C. 
§ 1712(b) and 38 C.F.R. § 17.93 to the 
extent prescribed and in accordance with 
the applicable classification and 
provisions set forth in this section.
(a)	Class I.  Those having a service-
connected compensable dental disability 
or condition, may be authorized any 
dental treatment indicated as reasonably 
necessary to maintain oral health and 
masticatory function.  There is no time 
limitation for making application for 
treatment and no restriction as to the 
number of repeat episodes of treatment. 
(b)	Class II. 
(2)(i)	Those having a service-
connected noncompensable dental condition 
or disability shown to have been in 
existence at time of discharge or release 
from active service, which took place 
before October 1, 1981, may be authorized 
any treatment indicated as reasonably 
necessary for the one-time correction of 
the service connected noncompensable 
condition, but only if:
	(B) Application for treatment is 
made within 90 days after such discharge 
or release.  

(c)	Class II (a).  Those having a 
service-connected noncompensable dental 
condition or disability adjudicated as 
resulting from combat wounds or service 
trauma may be authorized any treatment 
indicated as reasonably necessary for the 
correction of such service-connected 
noncompensable condition or disability. 
(d)	Class II(b).  Those having a 
service-connected noncompensable dental 
condition or disability and who had been 
detained or interned as prisoners of war 
for a period of less than 90 days may be 
authorized any treatment as reasonably 
necessary for the correction of such 
service-connected dental condition or 
disability.
(e)	Class II(c).  Those who were 
prisoners of war for 90 days or more, as 
determined by the concerned military 
service department, may be authorized any 
needed dental treatment.
(g)	Class III.  Those having a dental 
condition professionally determined to be 
aggravating disability from an associated 
service connected condition or disability 
may be authorized dental treatment for 
only those dental conditions which, in 
sound professional judgment, are having a 
direct and material detrimental effect 
upon the associated basic condition or 
disability. 
(h)	Class IV.  Those whose service-
connected disabilities are rated at 100% 
by schedular evaluation or who are 
entitled to the 100% rate by reason of 
individual unemployability may be 
authorized any needed dental treatment.
(i)	Class V.  A veteran who is 
participating in a rehabilitation program 
under 38 U.S.C. chapter 31 may be 
authorized such dental services as are 
professionally determined necessary for 
any of the reasons enumerated in § 
17.47(g).
(j)	Class VI.  Any veterans scheduled 
for admission or otherwise receiving care 
and services under chapter 17 of 38 
U.S.C. may receive outpatient dental care 
which is medically necessary, i.e., is 
for dental condition clinically 
determined to be complicating a medical 
condition currently under treatment.

The provisions of 38 C.F.R. § 17.163 state:

The Chief, Dental Service may authorize 
outpatient dental care which is 
reasonably necessary to complete 
treatment of a nonservice-connected 
dental condition which was begun while 
the veteran was receiving Department of 
Veterans Affairs authorized hospital 
care.

The provisions of 38 C.F.R. § 17.165 state:

When outpatient emergency dental care is 
provided, as a humanitarian service, to 
individuals who have no established 
eligibility for outpatient dental care, 
the treatment will be restricted to the 
alleviation of pain or extreme 
discomfort, or the remediation of a 
dental condition which is determined to 
be endangering life or health.  The 
provision of emergency treatment to 
persons found ineligible for dental care 
will not entitle the applicant to further 
dental treatment.  Individuals provided 
emergency dental care who are found to be 
ineligible for such care will be billed.

Appellant's service medical records clearly show that on 
service entrance dental examination in June 1974, teeth #2, 
3, 4, 5, 12, 14, 15, 18, 19, 20, 30, and 31 were marked as 
carious and nonrestorable.  Teeth#17 and 32 were marked as 
carious and restorable.  The service medical records reveal 
that in June and July 1975, teeth #2, 3, 4, 5, 18, 20, 30, 
and 31 were surgically extracted.  In November 1976, he 
failed to report for an appointment and that was the last 
recorded dental entry.  There was no indication of any 
dentures/bridges.  A May 1979 VA examination report indicated 
that he had multiple missing molars/lower teeth and carious 
teeth.  There was no indication of any dentures/bridges on 
that examination or in any other post-service clinical 
evidence of record.  

Appellant has no adjudicated compensable service-connected 
dental condition.  Therefore, Class I eligibility is not 
warranted.  Even assuming arguendo that a dental condition, 
such as teeth extraction, was granted service connection, 
this would not necessarily require that compensation or VA 
outpatient dental treatment eligibility be awarded.  
Specifically, under 38 C.F.R. § 4.150 (1999), for rating 
dental conditions, Diagnostic Code 9913 provides that loss of 
teeth due to loss of substance of body of the maxilla or 
mandible, without loss of continuity, may be assigned a 
noncompensable rating when the loss of masticatory surface 
can be restored by a suitable prosthesis.  A 10 percent 
rating requires that the lost masticatory surface cannot be 
restored by suitable prosthesis in all missing upper anterior 
teeth, all missing lower anterior teeth, or all missing upper 
and lower teeth on one side.  Such rating applies only to 
bone loss through trauma or disease such as osteomyelitis, 
and not to loss of the alveolar process as a result of 
periodontal disease, since such loss is not considered 
disabling.  Thus, even assuming arguendo that appellant's 
extracted teeth were service-connected, a compensable rating 
under Code 9913 would not be appropriate since the extracted 
teeth primarily involved certain molars, not all anterior 
upper/lower teeth or all upper and lower teeth on one side 
(one-half of all teeth).  Additionally, there is no clinical 
evidence indicating that lost masticatory surface cannot be 
restored by suitable prosthesis.  Consequently, Class I 
eligibility would not be warranted under this analysis.

The appellant's 1997 application for service connection for a 
dental disability was not timely filed for Class II 
eligibility, since he was discharged from service in 1977.  
It should be added that the procedural requisites for a 
written explanation of treatment eligibility under 
38 U.S.C.A. § 1712(a),(1),(B),(iv) were not applicable in the 
instant case, since that law became effective in 1981 and was 
not in effect at the time of appellant's service discharge.  
Additionally, for Class II eligibility purposes, the term 
"service trauma" does not include the intended effects of 
therapy or restorative dental care and treatment provided 
during a veteran's military service, including tooth 
extractions.  See VA O.G.C. Prec. Op. No. 5-97 (Jan. 22, 
1997) (Precedent Opinion of the VA General Counsel).  Thus, 
Class II eligibility would not be warranted.

In short, appellant does not meet any of the requisites for 
VA dental outpatient treatment eligibility set forth in the 
aforementioned regulations since (1) he does not have a 
compensable dental disability, (2) he has not applied for 
treatment for a noncompensable dental disability within one 
year after service, (3) he does not have a compensable dental 
injury or service dental trauma, (4) he was not a former 
prisoner-of-war, (5) he does not have a dental condition 
aggravating a service-connected disability, (6) a total 
disability compensation rating is not in effect, (7) he is 
not participating in a VA rehabilitation program, (8) he does 
not have a dental condition clinically determined to be 
complicating a medical condition currently under treatment, 
and (9) outpatient emergency dental care has not been 
initiated; nor has it been otherwise alleged.  Consequently, 
since appellant's claim of entitlement to service connection 
for a dental disability lacks legal merit or entitlement 
under the law, the claim is denied.  38 U.S.C.A. § 1712; 
38 C.F.R. §§ 3.381, 4.149, 17.161-17.165; and Sabonis.


III.  Whether Appellant has Filed a Timely Substantive Appeal 
with Respect to a June 6, 1979 Rating Decision (Which Denied 
Service Connection for a Right Knee Disability, Left Ear 
Otitis Media, Gilbert's Syndrome/Disease with 
Hyperbilirubinemia, Residuals of Fractures of the Right 2nd, 
3rd, and 4th Toes, and Tuberculosis) and an October 23, 1979 
Rating Decision (Which Denied Service Connection for 
Gilbert's Syndrome/Disease with Hyperbilirubinemia and 
Tuberculosis).

A perfected appeal consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.200.  As the Court held in 
Talbert v. Brown, 7 Vet. App. 352, 356 (1995), "[t]he 
'liberal reading' requirement does not require the Board to 
conduct an exercise in prognostication, but only requires 
that it consider all issues reasonably raised by the 
appellant's substantive appeal."

By a June 6, 1979 rating decision, the RO denied service 
connection for a right knee disability, left ear otitis 
media, Gilbert's syndrome/disease with hyperbilirubinemia, 
residuals of fractures of the right 2nd, 3rd, and 4th toes, and 
tuberculosis.  Later that month, appellant was sent written 
notice of that adverse rating decision with his procedural 
and appellate rights.  In a July 31, 1979 letter to the RO, 
appellant referred to said claims as having been denied 
service connection; asserted that tuberculosis and a liver 
condition should be service-connected; and stated that 
"therefore, I request that my claim be re-evaluated."  
However, he did not specifically express disagreement with 
the June 1979 rating decision in question.  A timely Notice 
of Disagreement in writing was not subsequently received on 
said service connection claims.  The provisions of 38 C.F.R. 
§ 20.201 state, in pertinent part, that:

A written communication from a claimant 
or his or her representative expressing 
dissatisfaction or disagreement with an 
adjudicative determination by the agency 
of original jurisdiction and a desire to 
contest the result will constitute a 
Notice of Disagreement.  While special 
wording is not required, the Notice of 
Disagreement must be in terms which can 
be reasonably construed as disagreement 
with that determination and a desire for 
appellate review.  If the agency of 
original jurisdiction gave notice that 
adjudicative determinations were made on 
several issues at the same time, the 
specific determinations with which the 
claimant disagrees must be identified.

With respect to time limits for filing a Notice of 
Disagreement, the provisions of 38 C.F.R. § 20.302(a) state, 
in pertinent part:

A claimant, or his or her representative, 
must file a Notice of Disagreement with a 
determination by the agency of original 
jurisdiction within one year from the 
date that the agency mails notice of the 
determination to him or her.  Otherwise, 
that determination will become final.  
The date of mailing the letter of 
notification of the determination will be 
presumed to be the same as the date of 
that letter for purposes of determining 
whether an appeal has been timely filed.  

In September 1979, the RO requested and obtained certain 
additional VA treatment records.  In an October 23, 1979 
rating decision, the RO referred to a July 31, 1979 
"reopened claim" for service connection for a liver 
condition and tuberculosis, and confirmed its denial of 
service connection for a liver condition/hyperbilirubinemia 
and tuberculosis.  Appellant and his then representative were 
sent written notice of that adverse rating decision the 
following month.  

In a written statement dated and received in July 1980, 
appellant stated, in pertinent part, that "I disagree with 
the decision made on my claim for service connected 
disability on my liver condition."  The RO marked that 
statement as a Notice of Disagreement; and later that month, 
issued appellant a Statement of the Case that addressed the 
issues of service connection for liver and lung conditions; 
and, in an accompanying notice of his appellate rights with 
respect to filing a substantive appeal, informed him that he 
should specifically identify the issues being appealed and 
respond within 60 days to perfect an appeal.  However, a 
timely Substantive Appeal was not received by the RO.  The 
provisions of 38 C.F.R. § 20.202 state, in pertinent part:

A Substantive Appeal consists of a 
properly completed VA Form 1-9, "Appeal 
to Board of Veterans' Appeals," or 
correspondence containing the necessary 
information.  If the Statement of the 
Case and any prior Supplemental 
Statements of the Case addressed several 
issues, the Substantive Appeal must 
either indicate that the appeal is being 
perfected as to all of those issues or 
must specifically identify the issues 
appealed.  The Substantive Appeal should 
set out specific arguments relating to 
errors of fact or law made by the agency 
of original jurisdiction in reaching the 
determination, or determinations, being 
appealed....The Board will construe such 
arguments in a liberal manner for 
purposes of determining whether they 
raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege 
specific error of fact or law in the 
determination, or determinations, being 
appealed....Proper completion and filing 
of a Substantive Appeal are the last 
actions the appellant needs to take to 
perfect an appeal.

With respect to time limits for filing a Substantive Appeal, 
or response to a Statement of the Case, the provisions of 38 
C.F.R. § 20.302(b) state:

[A] Substantive Appeal must be filed 
within 60 days from the date that the 
agency of original jurisdiction mails the 
Statement of the Case to the appellant, 
or within the remainder of the 1-year 
period from the date of mailing of the 
notification of the determination being 
appealed, whichever period ends later....  

The Board has liberally reviewed and analyzed the written 
statements submitted by the appellant and his then 
representative since the June 6, 1979 and October 23, 1979 
rating decisions.  However, even with a liberal reading, none 
of these statements may be reasonably considered a timely 
Notice of Disagreement with the June 6, 1979 rating decision 
or a timely Substantive Appeal with the October 23, 1979 
rating decision.  In short, appellant did not expressly 
disagree with that June 6, 1979 adverse rating decision or 
submit any written appeal with respect to the liver and lung 
service connection issues within one-year from notification 
of the October 23, 1979 rating decision or within 60-days 
from issuance of the July 1980 Statement of the Case.  

Although appellant has vaguely alleged that the RO has 
engaged in various deceptive and discriminatory practices 
with respect to his case, he has not substantiated such 
allegations.  There is a presumption of regularity of 
government process that can only be rebutted by clear 
evidence to the contrary.  Ashley v. Derwinski, 2 Vet. App. 
62 (1992).  See also YT v. Brown, 9 Vet. App. 195 (1996); 
Mason v. Brown, 8 Vet. App. 44 (1995) (citing Mendenhall v. 
Brown, 7 Vet. App. 271, 274 (1994)).  There is no such clear 
evidence to rebut the presumption of notification in this 
case.  The adverse ratings notification letters and the July 
1980 Statement of the Case were not returned as 
undeliverable; appellant has not directly alleged that he did 
not receive said letters and Statement of the Case; and he 
has not specifically alleged that he submitted a timely 
Substantive Appeal with respect to the June 6, 1979 and 
October 23, 1979 rating decisions in question.  To the 
contrary, appellant's July 1979 written letter and July 1980 
Notice of Disagreement indicate that he received actual 
notice of both adverse rating decisions.  The claims folder 
does not contain any correspondence from him between the date 
of the July 1980 Statement of the Case and 1997, at which 
time he initially inquired as to the status of said service 
connections claims filed in the late 1970's.  In a November 
1997 written statement, he merely stated that he wanted to 
claim service connection for various disabilities; and there 
was no allegation that he did not receive proper notice of 
the prior June 6, 1979 and October 23, 1979 adverse rating 
decisions in question.  Although in a February 1999 letter, 
appellant appeared to cast blame on his former service 
organization representative for failing to explain the 
appellate process to him, even assuming that this were true, 
it would not constitute a legal basis for exempting him from 
the procedural steps necessary to perfect an appeal.  

Thus, the Board concludes that appellant failed to perfect an 
appeal with respect to a June 6, 1979 rating decision (which 
denied service connection for a right knee disability, left 
ear otitis media, Gilbert's syndrome/disease with 
hyperbilirubinemia, residuals of fractures of the right 2nd, 
3rd, and 4th toes, and tuberculosis) and an October 23, 1979 
rating decision (which denied service connection for 
Gilbert's syndrome/disease with hyperbilirubinemia and 
tuberculosis).  38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302(a),(b).  These June 6, 1979 and October 23, 1979 
rating decisions represent the last final decisions on said 
service connection issues.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996). 


IV.  Whether New and Material Evidence has been Submitted to 
Reopen Claims of Entitlement to Service Connection for a 
Liver Disorder, Classified as Gilbert's Syndrome/Disease with 
Hyperbilirubinemia; Tuberculosis; Left Ear Otitis Media; and 
a Right Knee Disability

With respect to the issues of whether new and material 
evidence has been submitted to reopen the claims of 
entitlement to service connection for a liver disorder 
(classified as Gilbert's syndrome/disease with 
hyperbilirubinemia), tuberculosis, left ear otitis media, and 
a right knee disability, "new" evidence means more than 
evidence which was not previously physically of record, and 
must be more than merely cumulative.  To be "material" 
evidence, it must by itself or in connection with evidence 
previously assembled be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); and Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The June 6, 1979 rating decision, to the extent 
it denied service connection for a right knee disability, 
left ear otitis media, Gilbert's syndrome/disease with 
hyperbilirubinemia, and tuberculosis and an October 23, 1979 
rating decision, which denied service connection for 
Gilbert's syndrome/disease with hyperbilirubinemia and 
tuberculosis, are final, since appellant did not perfect an 
appeal as to those issues, as discussed in detail above in 
Part III of the Board's decision herein.  Thus, said final 
June 6, 1979 and October 23, 1979 rating decisions may not be 
reopened, in the absence of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.302(a); Manio.  

With regards to a preliminary matter, the Board must examine 
the record and determine whether the VA has any further 
obligation to assist in the development of these claims to 
reopen service connection for a right knee disability, left 
ear otitis media, Gilbert's syndrome/disease with 
hyperbilirubinemia, and tuberculosis.  38 U.S.C.A. § 5107(a).  
After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed and that no 
useful purpose would be served by remanding these issues with 
directions to provide additional assistance to the appellant.  
See Counts v. Brown, 6 Vet. App. 473 (1994) and Graves v. 
Brown, 8 Vet. App. 522, 525 (1996), wherein the Court held 
that:

[W]hen a veteran has made an application 
to reopen a claim and the Secretary is on 
notice of evidence which may prove to be 
new and material but has not been 
submitted with the application, the 
Secretary has a duty under section 5103 
to inform a claimant of the evidence that 
is "necessary to complete the 
application."

The Board finds that appellant was knowledgeable regarding 
the necessity of competent evidence showing that said 
disabilities are related to military service or that a 
preexisting right knee disability was aggravated by service 
or is otherwise related to service.  See, in particular, May 
1998 and April 1999 Statements of the Case, which set out the 
applicable provisions of 38 C.F.R. § 3.156(a) and the need 
for "new and material" evidence to reopen said claims at 
issue.  Additionally, it does not appear that appellant has 
informed the VA of the existence of any specific competent 
evidence that might prove to be new and material concerning 
said appellate issues.  See Graves, at 8 Vet. App. 525.


A.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim of Entitlement to Service Connection for a 
Liver Disorder, Classified as Gilbert's Syndrome/Disease with 
Hyperbilirubinemia

The evidence previously considered in the final June 6, 1979 
and October 23, 1979 rating decisions, which denied service 
connection for Gilbert's syndrome/disease with 
hyperbilirubinemia, included appellant's service medical 
records.  The service medical records, including a March 1977 
service separation examination, did not reveal any 
complaints, findings, or diagnoses pertaining to Gilbert's 
syndrome/disease with hyperbilirubinemia.  

It is of substantial import that the earliest post-service 
clinical evidence indicative of Gilbert's syndrome/disease 
with hyperbilirubinemia was not until early 1978, several 
months after service.  It should be pointed out that 
Gilbert's syndrome/disease with hyperbilirubinemia is not a 
disease for which service connection may be presumed to have 
been incurred or aggravated by service under 38 C.F.R. 
§§ 3.307 and 3.309.  During February 1978 VA hospitalization, 
serum blood studies revealed elevated indirect bilirubin; and 
the diagnoses included probable Gilbert's syndrome, rule out 
other causes of indirect hyperbilirubinemia.  A liver/spleen 
nuclear isotope scan revealed mild hepatomegaly with some 
irregularity in the inferior border.  It was noted that the 
irregularity in the inferior border might represent 
accentuation of the gall bladder fossa, although localized 
liver pathology could not be excluded.  VA clinical records 
dated in March 1978 reflect that a liver biopsy was performed 
due to a preoperative diagnosis of indirect 
hyperbilirubinemia; and the liver biopsy pathologic diagnosis 
was chronic, nonspecific hepatitis, etiology undetermined.  
Gilbert's syndrome was not diagnosed on that liver biopsy.  

A March 31, 1978 VA outpatient treatment report indicated 
that the pertinent impressions were resolving hepatitis B; 
and that he did not have Gilbert's syndrome.  An April 1978 
VA outpatient treatment report noted that appellant 
complained of left upper quadrant tenderness.  It was noted 
that appellant had previously been a VA employee and that 
jaundice and hepatitis had antedated VA employment.  

VA outpatient treatment reports reflect that in May 1978, 
liver enzymes were reported as "OK."  In March 1979, the 
impression was status post hepatitis with slightly elevated 
indirect bilirubin.  On May 1979 VA examination, the examiner 
noted that apparently appellant had had hepatitis that led to 
cirrhosis which caused hyperbilirubinemia; that currently, he 
had minimal jaundice of the sclerae with some liver 
enlargement; and that appellant felt that he had incurred it 
in Korea from food.  Clinically, the liver was slightly 
tender but without organomegaly.  The examiner noted that 
although appellant felt his sclerae were yellowish in color, 
it was extremely mild, if in fact present.  Laboratory 
studies revealed that total bilirubin was 1.2 (with normal 
values listed as .2 to 1.2).  The diagnoses included 
"[l]iver condition, history primarily of cirrhosis with 
hepatomegaly associated with a hyperbilirubinemia."  
However, that diagnosis was crossed out and replaced by 
"[l]iver condition, Gilbert's syndrome w[ith] 
hyperbilirubinemia."  Based on this evidence then of record, 
the RO in its final June 6, 1979 rating decision, denied 
service connection for Gilbert's syndrome with 
hyperbilirubinemia essentially on the basis that the service 
medical records did not reveal a liver condition and the 
post-service medical evidence showed that bilirubin was 
within normal limits without a confirmed diagnosis for said 
liver condition.  

The evidence received subsequent to said final June 6, 1979 
and October 23, 1979 rating decisions is not new and 
material.  The clinical evidence includes VA outpatient 
treatment records indicating that in July 1985, years after 
service, a VA outpatient treatment report included 
appellant's complaints of "chronic hepatitis."  The 
assessment was rule out hepatitis.  Clinically, there were no 
pertinent findings.  The diagnoses included 
hyperbilirubinemia by history.

It is significant that on December 1997 VA examination, there 
were no complaints, findings, or diagnoses pertaining to 
Gilbert's syndrome with hyperbilirubinemia.  In fact, 
laboratory studies revealed that liver enzymes were within 
normal limits, including a total bilirubin value of .9 (with 
normal values listed as .2 to 1).  

In August 1998, appellant submitted a medical publication 
article pertaining to liver disease and hyperbilirubinemia.  
However, this medical publication article is too general to 
satisfy the nexus element of a well-grounded service 
connection claim with respect to this claim on appeal, since 
it does not provide information linking appellant's claimed 
Gilbert's syndrome with hyperbilirubinemia to service or 
indicates that he currently has Gilbert's syndrome with 
hyperbilirubinemia.  See Sacks.  

Copies of other clinical evidence previously of record, 
including service medical records, have been submitted.

The critical point is that none of the competent evidence 
submitted subsequent to said final June 6, 1979 and October 
23, 1979 rating decisions indicates that appellant currently 
has Gilbert's syndrome with hyperbilirubinemia related to 
service.  The Board has considered appellant's contentions.  
However, lay assertions of medical causation are not 
sufficient to reopen a claim under 38 U.S.C.A. § 5108.  Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  

Thus, additional evidence submitted subsequent to said final 
June 6, 1979 and October 23, 1979 rating decisions, which 
denied service connection for Gilbert's syndrome with 
hyperbilirubinemia, when viewed in the context of all the 
evidence, does not bear directly and substantially upon the 
specific matter under consideration and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Since new and material evidence has not 
been submitted, the claim for service connection for 
Gilbert's syndrome with hyperbilirubinemia is not reopened.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.302(a).  The benefit-of-the-doubt doctrine is 
inapplicable, since new and material evidence has not been 
submitted to reopen the claim.  Annoni v. Brown, 5 Vet. App. 
463 (1993).


B.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim of Entitlement to Service Connection for 
Tuberculosis

In addition to the aforementioned VA laws and regulations 
pertaining to claims for service connection, the Board notes 
that other regulatory provisions set forth the nature and 
extent of proof necessary to establish service connection for 
pulmonary tuberculosis.  See 38 C.F.R. §§ 3.370, 3.371, 
3.372, 3.374, 3.375, and 3.378 (1999).  In particular, 38 
C.F.R. §§ 3.370 and 3.371 set forth certain criteria for 
grants of service connection for pulmonary tuberculosis shown 
by in-service radiographic evidence or on a presumptive 
basis.  Under 38 C.F.R. §§ 3.307 and 3.309, active (emphasis 
added) tuberculosis is a disease for which service connection 
may be presumed to have been incurred or aggravated by 
service, if manifested to a compensable degree within a 
three-year post-service period, subject to certain rebuttable 
presumption provisions.  

The evidence previously considered in the final June 6, 1979 
and October 23, 1979 rating decisions, which denied service 
connection for tuberculosis, included appellant's service 
medical records.  The service medical records reflect that in 
January 1975, he had complaints of coughing with an upper 
respiratory infection; a possible "strep" throat was 
reported in January 1976; and upper respiratory infection 
symptoms were reported in January and August 1976 and March 
1977.  However, the service medical records, including a 
March 1977 service separation examination with negative chest 
x-ray study, did not reveal any complaints, findings, or 
diagnoses pertaining to tuberculosis.  

Although February and March 1978 VA hospitalization reports 
indicate that appellant had a history of a positive 
tuberculosis skin test, chest x-ray studies and evaluation of 
the lungs were negative.  Tuberculosis was not diagnosed; 
rather, the pertinent diagnosis was a "22 mm. positive 
tuberculosis skin test."  However, it was noted that "INH" 
[isoniazid] therapy would be considered due to the positive 
tuberculosis skin test.  On May 1979 VA examination, it was 
reported by history that in early 1978, appellant had a 
positive tuberculosis skin test and tuberculosis had been 
diagnosed and treated at a VA hospital.  Currently, the 
respiratory system was unremarkable, except for a few 
inspiratory wheezes.  Although a chest x-ray study was 
planned, the examination report section which listed 
laboratory studies/x-rays (section 45A) was crossed out.  
Thus, it appears that said study may not have actually been 
conducted.  The pertinent diagnosis was "[t]uberculosis, 
treatment and arrested at the present time."  The examiner 
remarked that the claims folder had not been made available 
to him.  

In a July 1979 written statement, appellant asserted that 
while he was employed by the VA, active tuberculosis was 
found by the VA.  VA outpatient treatment reports received by 
the RO in September 1979 revealed that in October 1978, he 
had completed the eighth month of "INH" therapy, status 
post a positive tuberculosis skin test.  In March 1979, it 
was reported that he had completed one year of "INH" 
therapy.  The impression noted that he had completed one year 
of "INH" therapy for conversion of "IPPD" skin test 
without other evidence of tuberculosis.  

Based on this evidence then of record, the RO in its final 
June 6, 1979 and October 23, 1979 rating decisions, denied 
service connection for tuberculosis essentially on the basis 
that although a post-service skin test had been positive for 
tuberculosis, active tuberculosis had not been shown or 
diagnosed.  

The evidence received subsequent to said final June 6, 1979 
and October 23, 1979 rating decisions is not new and 
material.  The clinical evidence includes VA outpatient 
treatment records received in June 1998.  In a March 1978 VA 
outpatient treatment report, it was noted that appellant had 
had a 22 mm. positive tuberculosis skin test as an employee 
two months ago; that a tuberculosis workup had been 
completely negative, except for the skin test; that a 1975 
skin test had been negative; and that he would therefore be 
treated prophylactically (emphasis added) with one year of 
"INH" therapy.  

On December 1997 VA examination, there were no complaints, 
findings, or diagnoses pertaining to tuberculosis.  
Duplicative copies of other clinical evidence previously of 
record, including service medical records, have been 
submitted.

In August 1998, appellant submitted a medical publication 
article pertaining to tuberculosis.  However, this medical 
publication article is too general to satisfy the nexus 
element of a well-grounded service connection claim with 
respect to this claim on appeal, since it does not provide 
information linking appellant's claimed tuberculosis to 
service, nor does it indicate that he had active tuberculosis 
within the three-year presumptive period post service or 
currently has tuberculosis.  See Sacks.  

Although appellant had a positive tuberculosis skin test 
several months after service, there is no current medical 
evidence indicating that he has ever been diagnosed with 
active tuberculosis nor is there any radiographic evidence 
thereof.  A mere positive tuberculosis skin test is not a 
diagnosis of a disability; and his "INH" therapy was 
clearly medically prescribed for prophylactic purposes, not 
as treatment for active tuberculosis.  

The critical point is that none of the competent evidence 
submitted subsequent to said final June 6, 1979 and October 
23, 1979 rating decisions indicates that appellant currently 
has tuberculosis.  The Board has considered appellant's 
contentions.  However, lay assertions of medical causation 
are not sufficient to reopen a claim under 38 U.S.C.A. 
§ 5108.  See Moray.  

Thus, additional evidence submitted subsequent to said final 
June 6, 1979 and October 23, 1979 rating decisions, which 
denied service connection for tuberculosis, when viewed in 
the context of all the evidence, does not bear directly and 
substantially upon the specific matter under consideration 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.  Since new and 
material evidence has not been submitted, the claim for 
service connection for tuberculosis is not reopened.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.302(a).  The benefit-of-the-doubt doctrine is 
inapplicable, since new and material evidence has not been 
submitted to reopen the claim.  See Annoni.


C.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim of Entitlement to Service Connection for Left 
Ear Otitis Media

The evidence previously considered in the final June 6, 1979 
rating decision, which denied service connection for left ear 
otitis media, included appellant's service medical records.  
The service medical records reveal that in October 1974, 
appellant complained of earache for two months with hearing 
impairment.  Clinically, the tympanic membrane was cloudy.  
Serous otitis was assessed.  Several days later, an inflamed 
ear canal was noted; and otitis externa was assessed.  In 
September 1976, his complaints included left ear pain for 
three days.  Clinically, the left tympanic membrane was 
moderately swollen with drainage/pus; otitis media was 
assessed; and an antibiotic was prescribed.  Chronic left ear 
otitis was noted the following month and an antibiotic was 
prescribed.  On clinical evaluation in November 1976, his 
complaints included intermittent tinnitus of the left ear for 
11 months with left ear hearing impairment.  The tympanic 
membranes were unremarkable.  Although possible left ear 
sensorineural hearing loss was suspected, later that month, 
clinical findings, including an audiogram, were unremarkable.  
Moreover, a March 1977 service separation examination did not 
reveal any complaints, findings, or diagnoses pertaining to 
chronic left ear otitis.  

VA clinical records in 1978 did not reflect complaints, 
findings, or diagnoses pertaining to chronic left ear otitis.  
Although on May 1979 VA ear, nose, and throat (ENT) 
examination, appellant reported having had in-service left 
ear infections, none recently were alleged; and clinically, 
the tympanic membranes and ear canals were described as well-
healed and clear, respectively.  No left ear disorder was 
diagnosed.  Although a "left ear condition" was diagnosed 
on May 1979 VA general medical examination, this was 
conducted on May 9th prior to the May 1979 VA ENT examination 
which was conducted on May 11th.  Based on this evidence then 
of record, the RO in its final June 6, 1979 rating decision, 
denied service connection for left ear otitis on the basis 
that since the condition had not been shown on post-service 
VA examination, there was no such condition to service-
connect.  

The evidence received subsequent to said final June 6, 1979 
rating decision is not new and material.  The additional 
clinical evidence includes VA outpatient treatment records 
and a December 1997 VA examination, none of which includes 
any complaints, findings, or diagnoses pertaining to chronic 
left ear otitis.  In August 1998, appellant submitted a 
medical publication article pertaining to otitis and 
deafness.  However, this medical publication article is too 
general to satisfy the nexus element of a well-grounded 
service connection claim with respect to this claim on 
appeal, since it does not provide information indicating that 
he currently has chronic left ear otitis.  See Sacks.  

Duplicative copies of other clinical evidence previously of 
record, including service medical records, have been 
submitted.

The critical point is that none of the competent evidence 
submitted subsequent to said final June 6, 1979 rating 
decision indicates that appellant currently has chronic left 
ear otitis related to service.  The Board has considered 
appellant's contentions.  However, lay assertions of medical 
causation are not sufficient to reopen a claim under 
38 U.S.C.A. § 5108.  Moray.  

Thus, additional evidence submitted subsequent to said final 
June 6, 1979 rating decision, which denied service connection 
for left ear otitis media, when viewed in the context of all 
the evidence, does not bear directly and substantially upon 
the specific matter under consideration and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Since new and material 
evidence has not been submitted, the claim for service 
connection for left ear otitis media is not reopened.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.302(a).  The benefit-of-the-doubt doctrine is 
inapplicable, since new and material evidence has not been 
submitted to reopen the claim.  Annoni.


D.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim of Entitlement to Service Connection for a 
Right Knee Disability

The evidence previously considered in the final June 6, 1979 
rating decision, which denied service connection for a right 
knee disability, included appellant's service medical 
records.  The service medical records reveal that in April 
1975, appellant complained of the right knee "giving way."  
It was divulged that he had sustained a right knee sprain 
while playing football in high school, with medial joint line 
pain, locking, and giving way.  On orthopedic evaluation, he 
reported that he had sustained a valgus stress injury to the 
right knee while playing high school football; and that two 
months ago, the right knee had been hit by a box with 
resultant pain especially while playing basketball.  
Clinically, there was medial joint line tenderness; and the 
assessment was questionable medial collateral ligamentous 
strain, old versus anterior cruciate or meniscal tear (old).  
In August 1975, he reported having struck the right lower 
anterior thigh while playing ball.  The impression was 
bruise.  Significantly, however, the remainder of the service 
medical records, including a March 1977 service separation 
examination, did not reveal any complaints, findings, or 
diagnoses pertaining to a chronic right knee disorder.  

VA clinical records in 1978 did not reflect complaints, 
findings, or diagnoses pertaining to a chronic right knee 
disorder either.  Although on May 1979 VA examination, a 
history was reported of a preservice right knee injury with 
treatment during service in 1975 for a chronic knee condition 
noted as probably ligamentous, current clinical findings did 
not reveal any right knee abnormality and gait was 
unimpaired.  Although a right knee x-ray study was planned, 
the examination report section which listed laboratory 
studies/x-rays (section 45A) was crossed out.  Thus, it 
appears that said study may not have actually been conducted.  
The pertinent diagnosis was "[c]hronic ligamentous 
quadriceps expanse injury to the right knee, with no 
limitation of motion-only history of giving way."  Based on 
this evidence then of record, the RO in its final June 6, 
1979 rating decision, denied service connection for a right 
knee disorder on the basis that appellant had a history of a 
preservice injury to that knee; that the service medical 
records contained no radiographic evidence of in-service 
fracture/trauma; and a service separation examination and a 
post-service VA examination did not reveal any right knee 
abnormality.  

The evidence received subsequent to said final June 6, 1979 
rating decision is not new and material.  The additional 
clinical evidence includes VA outpatient treatment records 
and a December 1997 VA examination, none of which includes 
any complaints, findings, or diagnoses pertaining to a 
chronic right knee disorder.  In August 1998, appellant 
submitted a medical publication article pertaining to 
ligamentous injuries.  However, this medical publication 
article is too general to satisfy the nexus element of a 
well-grounded service connection claim with respect to this 
claim on appeal, since it does not provide information 
indicating that he currently has a right knee disorder 
related to service.  See Sacks.  In August 1998, appellant 
also submitted February 1994 private clinical records, which 
indicated that he complained of right knee swelling for one 
week.  Right knee effusion was assessed.  However, the 
following month, he divulged that the right knee problem was 
job-related.  Clinically, there was mild right medial 
tenderness; and resolving right knee effusion was assessed.  

Copies of other clinical evidence previously of record, 
including service medical records, have been submitted.

The critical point is that none of the competent evidence 
submitted subsequent to said final June 6, 1979 rating 
decision indicates that appellant currently has a chronic 
right knee disorder related to service.  The Board has 
considered appellant's contentions.  However, lay assertions 
of medical causation are not sufficient to reopen a claim 
under 38 U.S.C.A. § 5108.  Moray.  

Thus, additional evidence submitted subsequent to said final 
June 6, 1979 rating decision, which denied service connection 
for a chronic right knee disorder, when viewed in the context 
of all the evidence, does not bear directly and substantially 
upon the specific matter under consideration and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Since new and material 
evidence has not been submitted, the claim for service 
connection for a chronic right knee disorder is not reopened.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.302(a).  The benefit-of-the-doubt doctrine is 
inapplicable, since new and material evidence has not been 
submitted to reopen the claim.  Annoni.


	(CONTINUED ON NEXT PAGE)




ORDER

Since appellant has not submitted evidence of well-grounded 
claims for entitlement to service connection for an acquired 
psychiatric disability, including post-traumatic stress 
disorder; a chancroid with lymphadenitis; a disability 
manifested by occult blood/red blood cells in the urine or 
dysuria, including a kidney disorder; a disability manifested 
by abdominal pain/vomiting, including dysentery and cholera; 
a disability manifested by jaundice, including hepatitis and 
cirrhosis of the liver; defective hearing; hypertension; and 
a disability manifested by dizziness or fatigue, these claims 
are denied.  Since the claim for entitlement to service 
connection for a dental disability lacks legal merit or 
entitlement under the law, the claim is denied.  Appellant 
did not file a timely Substantive Appeal with respect to a 
June 6, 1979 rating decision (which denied service connection 
for a right knee disability, left ear otitis media, Gilbert's 
syndrome/disease with hyperbilirubinemia, residuals of 
fractures of the right 2nd, 3rd, and 4th toes, and 
tuberculosis) and an October 23, 1979 rating decision (which 
denied service connection for Gilbert's syndrome/disease with 
hyperbilirubinemia and tuberculosis).  New and material 
evidence has not been submitted to reopen claims of 
entitlement to service connection for a liver disorder, 
classified as Gilbert's syndrome/disease with 
hyperbilirubinemia; tuberculosis; left ear otitis media; and 
a right knee disability.

The appeal is denied in its entirety.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

